UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1217


KATHERINE B. ROBINSON; DANA B. WILLIAMS,

                    Plaintiffs - Appellants,

             v.

CHESAPEAKE BANK OF MARYLAND; PROCTOR FINANCIAL, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Chief District Judge. (1:16-cv-04119-CCB)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Katherine B. Robinson, Dana B. Williams, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Katherine B. Robinson seeks to appeal the district court’s order dismissing without

prejudice her civil complaint against Defendants after Robinson failed to comply with the

district court’s prior order directing Robinson to supplement her complaint. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the deficiencies

identified by the district court may be remedied by the filing of an amended complaint,

the order Robinson seeks to appeal is neither a final order nor an appealable interlocutory

or collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th

Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-

67 (4th Cir. 1993). Accordingly, we dismiss the appeal for lack of jurisdiction. * We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              DISMISSED




      *
        We do not remand this matter to the district court because the court previously
afforded Robinson the chance to supplement her complaint. Cf. Goode, 807 F.3d at 629-
30.


                                            2